17‐255 
Adamou v. Doyle 
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                         
                                SUMMARY ORDER  
                                         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE  FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION 
“SUMMARY ORDER”).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
      At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 2nd day of January, two thousand 
eighteen. 
                                  
PRESENT:  ROSEMARY S. POOLER, 
             RICHARD C. WESLEY, 
             PETER W. HALL, 
                          Circuit Judges. 
______________________ 

IDRISSA ADAMOU,  
                            Plaintiff‐Appellee, 
               v.                                             No. 17‐255 

DETECTIVE EDWARD J. DOYLE, in his 
individual capacity, 
                            Defendant‐Appellant.1 
______________________  

1 The Clerk of the Court is respectfully directed to amend the caption to conform to the 
above. 
 
FOR PLAINTIFF‐APPELLEE:                Richard L. Giampa, Zachary Giampa, 
                                       Richard L. Giampa, Esq. P.C., Bronx, NY, 
                                       on the brief.  
 
FOR DEFENDANT‐APPELLANT:   MARK A. RADI, Sokoloff Stern LLP, Carle 
                           Place, NY. 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the March 9, 2017 Order of the district court 

is REVERSED and the case is REMANDED with instructions to grant 

Defendant‐Appellant’s motion to dismiss.   

      Defendant‐Appellant Detective Edward J. Doyle appeals from a January 

12, 2017 Order of the United States District Court for the Southern District of 

New York (Carter, J.), clarifying an Order of March 14, 2016, that denied 

Detective Doyle’s Federal Rule of Civil Procedure 12(b)(6) motion to dismiss on 

the basis of absolute and qualified immunity.  Detective Doyle also appeals from 

a March 9, 2017 Order of the same court, denying his Federal Rule of Civil 

Procedure 12(c) motion for judgment on the pleadings.  We assume the parties’ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

      We note at the outset that we do not possess jurisdiction to review the 

district court’s January 12, 2017 Order.  That Order merely clarified the court’s 
March 14, 2016 Order denying Detective Doyle’s motion to dismiss and did not 

“alter the substantive rights affected by the first judgment.”  In re Am. Safety 

Indem. Co., 502 F.3d 70, 72 (2d Cir. 2007) (quoting Farkas v. Rumore, 101 F.3d 20, 23 

(2d Cir. 1996)).  Accordingly, the 30‐day deadline to file an appeal from the 

district court’s denial of Detective Doyle’s Rule 12(b)(6) motion to dismiss ran 

from March 14, 2016—the date of the first judgment on the motion.  Detective 

Doyle’s appeal of the January 12, 2017 Order is therefore untimely.  We do have 

jurisdiction, however, over Detective Doyle’s timely appeal from the March 9, 

2017 Order denying his 12(c) motion for judgment on the pleadings. 

      We review the denial of absolute or qualified immunity de novo.  See 

Giraldo v. Kessler, 694 F.3d 161, 165 (2d Cir. 2012) (absolute immunity); Benzman v. 

Whitman, 523 F.3d 119, 125 (2d Cir. 2008) (qualified immunity).  Under Rehberg v. 

Paulk, 566 U.S. 356, 369 (2012), a grand jury witness, including a law enforcement 

officer, “has absolute immunity from any § 1983 claim based on the witness’ 

testimony,” even if that testimony is perjurious.  Detective Doyle is entitled to 

absolute immunity in this case because plaintiff’s claims are “’based on’” his 

allegedly false grand jury testimony, “as that term is used in Rehberg.”  Coggins v. 

Buonora, 776 F.3d 108, 113 (2d Cir. 2015) (quoting Rehberg, 566 U.S. at 369).   
       Accordingly, the March 9, 2017 Order of the district court is REVERSED 

and the case REMANDED with instructions to grant Detective Doyle’s motion to 

dismiss.   

                          
                                     FOR THE COURT: 
                                     Catherine O’Hagan Wolfe, Clerk